Title: To Benjamin Franklin from Lafayette, [20 May 1784]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin



My dear Sir
Versailles thursday Morning [May 20, 1784]

I intended Having this day the pleasure to See You, But am obliged to Stay Here for the Queen’s Concert, and Will do Myself the Honour to Call Upon You to Morrow Morning— Then I will lay Before You a letter I Have Received from mr. de Calonne— I am glad to Hear the Washington is Soon Expected, and Hope we May Get intelligences Before My departure which is fixed on the 12th of june.
There is an other point Upon Which I Beg leave to Offer my Opinion, and Since, on the Opposite Side, Under Government Banners, I perceive a Respected Veteran, to Whom I Have Had the Honour to Be a fellow Soldier, I Beat A parley and am Sure He Will like My proposition— That Mesmer is the true preacher of Magnetism Animal, to Which By the Way He Has Been Much Helped By Your electric discoveries, is a truth which No Body will deny— That deslon Has treacherously Broken His faith, trampled Upon the Most Sacred Engagements is no More disputable— That While Mesmer Intended Acquiring a

great glory and a great fortune, He Has not Been Such a fool as to Impart His Whole System to One Man who Might Claim a share in the Honour and profit is also pretty Clear— That Baron de Breteuil, out of a private picque to Mesmer, Has Sent to deslon, in order to know Mesmer’s doctrine Which does not Exist, and thus what May Be known of the doctrine will Be Either Betraied By deslon, or Stolen out By private Spies, are also pretty clear to Every Mind.
Now, My dear Sir, instead of Helping to those Transactions, don’t You think the Commissaries, to Whom the World Considers you as a president, Had Better Report
that What they Have Seen Gives them the idea of a Great discovery, But that Mesmer Being the Author of it, He is the Fountain Head to Which You Must Apply— That Sciences and Letters are frighted a way By the Hand of despotism— But that, in order to Come to the Whole truth, Commissaries Must plainly, and Oppenly Go to mr. Mesmer, and in the Same way as other people do, Be Regularly let By Him into His whole System.
Upon that I Have not Spoken to Mesmer— But I would Be Sorry to See a traitor triumph over an Honest man—and I am Sure You May Give a Good turn to the Affair— I was very Happy in Admitting Your Grand Son into our Society.
Most affectionately and Respectfully Yours

Lafayette

 
Notation: La Fayette
